Citation Nr: 0304142	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-13 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1.  Entitlement to an effective date earlier than March 30, 
1999, for the assignment of a 30 percent disability rating 
for a cervical spine disability.

2.  Entitlement to an increased (compensable) rating for a 
folliculitis skin condition, to include the question of the 
propriety of the reduction of the veteran's rating from 10 to 
zero percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
January 1974.  He had an additional period of active military 
service from February 1985 to October 1992.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania.  

By way of an August 1999 rating action, the RO awarded the 
veteran an increased rating of 20 percent for his service-
connected cervical spine disability, effective from March 30, 
1999 (the date of receipt of the claim for increase).  The 
veteran perfected an appeal with respect to the 20 percent 
rating and the effective date assigned for his service-
connected cervical spine disability.  During the pendency of 
this appeal, the RO, in an April 2000 rating action, 
increased the rating for the veteran's cervical spine from 20 
to 30 percent disabling, effective from March 30, 1999.  In 
correspondence dated in April and June of 2000, the veteran 
has stated that he is satisfied with the 30 percent rating 
for his cervical spine disability, but that he continues to 
disagree with the assignment of March 30, 1999, as the 
effective date for that rating award.  As such, the issue of 
entitlement to an effective date earlier than March 30, 1999, 
for the assignment of a 30 percent rating for a cervical 
spine disability remains in controversy, and thus it is a 
viable issue for appellate consideration by the Board.

By the same rating decision, dated in August 1999, the RO 
also proposed to reduce the rating for the veteran's service-
connected folliculitis skin condition from 10 percent to zero 
percent (noncompensable).  In September 1999, the veteran 
submitted a notice of disagreement with this proposed 
reduction.  In a March 2000 rating decision, the RO reduced 
the veteran's rating for folliculitis from 10 percent to 
noncompensable, effective from June 1, 2000.  A Statement of 
the Case was issued in April 2000.  The veteran then filed a 
substantive appeal in this matter in June 2000.  Therefore, 
the Board construes this issue as listed on the cover page.


REMAND

As a procedural matter, in an August 1999 rating action, the 
RO proposed a reduction of the rating for the veteran's 
service-connected folliculitis condition, and such rating 
decision also included a proposed reduction of the rating for 
the veteran's service-connected benign skin growth condition.  
The RO's proposed reductions consisted of reducing the 
veteran's current 10 percent rating for each of his service-
connected skin conditions to zero percent.  In a letter dated 
September 20, 1999, the veteran was advised of the RO's 
proposed rating reductions, and he was advised of his 
appellate rights, to include his right to present additional 
evidence within 60 days showing that compensation should be 
continued at the same level.  See 38 C.F.R. § 3.105(e) 
(2002).  In a September 1999 letter, which specifically 
referenced the RO's August 1999 rating determination that 
proposed to reduce the ratings assigned for his service-
connected skin conditions, the veteran communicated 
dissatisfaction with the RO's adverse determination, and he 
expressed a desire to contest the result.

In this regard, the Board notes that the RO did not accept 
the veteran's September 1999 statement as a notice of 
disagreement, due in part, to their instruction in the 
September 20, 1999, letter that the veteran "could not 
disagree with the proposal to reduce his rating, since it was 
only a proposal and not a final decision." However, this 
specific instruction, as written in the September 1999 letter 
to the veteran, is an improper construction of and 
inconsistent with the statute and regulations that govern a 
claimant's right to file a notice of disagreement and appeal.  
This is so because, under the laws administered by VA, it is 
permissible for a claimant to initiate an appeal by filing a 
timely notice of disagreement to contest the result of an 
initial review or determination by the agency of original 
jurisdiction.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002) 
(". . . notice of disagreement shall be filed within one 
year from the date of mailing notice of the result of initial 
review or determination . . . ."); see also 38 C.F.R. 
§ 20.302 (2002) (". . . a claimant . . . must file a Notice 
of Disagreement with a determination by the agency of 
original jurisdiction within one year from the date that the 
agency mails notice of the determination to him or her. . 
.").  Thus, in applying these legal criteria to the facts of 
this case, the veteran's September 1999 statement may be 
construed as a timely filed notice of disagreement with the 
August 1999 rating determination.

Because the veteran filed a timely notice of disagreement 
under 38 U.S.C.A. § 7105, appellate review of the RO's August 
1999 rating decision, and any subsequent rating decisions on 
that same matter (i.e., the propriety of the reduction of the 
service-connection skin conditions as well as the level of 
compensation) was properly initiated, and the RO was then 
obligated to furnish him a Statement of the Case (SOC) with 
respect to both of his skin conditions, once the preliminary 
action effectuating the rating reductions was completed.  
38 U.S.C.A. § 7105; 38 C.F.R. § 19.26 (2002).  See also 
Hamilton v. Brown, 4 Vet. App. 528 (1993).

Presently, as discussed above, the veteran's skin claims are 
in appellate status due to the timely filing of the notice of 
disagreement with the RO's August 1999 rating decision.  
Therefore, while the RO properly issued an April 2000 
Statement of the Case (SOC) that addressed the veteran's 
rating for folliculitis, the record indicates that an SOC has 
not been issued in reference to the propriety of the 
reductions for the service-connected skin conditions and the 
level of compensation for the service-connected benign skin 
growth condition.  Accordingly, the matter are remanded to 
the RO for the issuance of an SOC, as well as a supplemental 
SOC, and for such further development as may be necessary.  
See Manlicon v. West, 12 Vet. App. 238 (1999).

The remanding of this issue (i.e., an increased (compensable) 
rating for a benign skin growth, to include the question of 
the propriety of the reduction of the veteran's evaluation 
from 10 to zero percent) must not be read as an acceptance of 
jurisdiction over the same by the Board.   The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1994) (emphasis added.)  The RO should return this 
issue to the Board only if the veteran perfects his appeal in 
full accordance with the provisions of 38 U.S.C.A. § 7105.  

The Board also observes that in June 2000 the veteran 
requested a personal hearing before the Board in Washington, 
D.C.  The veteran was subsequently scheduled to appear at a 
hearing before a Veterans Law Judge on March 26, 2003, 
however, in February 2003, due to health and financial 
restraints, the veteran requested a new hearing before the 
Board to be held at the RO at a later date.  In March 2003, 
the undersigned Veterans Law Judge granted the veteran's 
request under the provision of 38 C.F.R. § 20.702(d)(2002), 
based on good cause having been shown.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

1.  The RO should issue a Statement of 
the Case pertaining to the issue of 
entitlement to an increased 
(compensable) rating for a benign skin 
growth, to include the question of the 
propriety of the reduction of the 
veteran's evaluation from 10 to zero 
percent.

2.  The RO should issue a Supplemental 
Statement of the Case pertaining to 
issue of entitlement to an increased 
(compensable) rating for a folliculitis 
condition, to include the question of 
the propriety of the reduction of the 
veteran's rating from 10 to zero 
percent.  The Supplemental Statement of 
the Case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations governing the reduction 
of ratings and increased rating for the 
disability in question.  The veteran 
and his representative should then be 
given an adequate opportunity to 
respond.

3.  The RO should schedule a personal 
hearing for the veteran before a 
Veterans Law Judge at the local VA 
regional office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this claim.  The veteran need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States of Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



 


